 



Exhibit 10.5
DEL MONTE FOODS COMPANY
PERFORMANCE SHARES
AGREEMENT
     This Performance Shares Agreement (the “Agreement”) contains the terms and
conditions under which the Compensation Committee of the Board (the
“Committee”), on behalf of Del Monte Foods Company (the “Company”), has granted
to you, [EMPLOYEE NAME] (the “Participant”), as of [Month 00, 0000] (the “Grant
Date”), and pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan
(the “Plan”), units representing the Common Stock of the Company known as
“Performance Shares,” in order to encourage you to continue to contribute to the
Company’s growth and success.
     1. Grant of Performance Shares. The Performance Shares award consists of
00,000 units representing shares of the Common Stock of the Company, which the
Company has granted to the Participant as of the date hereof as a separate
incentive in connection with his or her service to the Company and not in lieu
of any salary or other compensation for his or her services. The Performance
Shares also shall include any new, additional, or different securities or units
representing such securities the Participant may become entitled to receive with
respect to such Performance Shares by virtue of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares of Common Stock, or the payment of a stock dividend (but
only on shares of Common Stock), or any other increase or decrease in the number
of such shares effected without receipt or payment of consideration by the
Company, or any change in the capitalization of the Company pursuant to Section
10(b) of the Plan, or by virtue of any Change of Control or other transaction
pursuant to Section 10(c) of the Plan. The Performance Shares shall be subject
to the Restrictions pursuant to Section 3 of this Agreement.
     2. Participant’s Account; Certain Rights in Respect of Performance Shares.
          (a) The Performance Shares granted to the Participant shall be entered
into an account in the Participant’s name. This account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be paid to or in
respect of the Participant pursuant to this Agreement.
          (b) During the period before the release of the Restrictions on the
Performance Shares as provided in Section 4, the Participant shall have no
voting rights in respect of the Performance Shares.
          (c) Dividend equivalents will be credited in the form of additional
Performance Shares to the Participant’s account, based on the Fair Market Value
of Common Stock on the date the dividend is issued.
     3. Restrictions. Prior to their release from the Restrictions as set forth
in Section 4 below, all Performance Shares held for or in respect of the
Participant, and the shares of Common Stock that such Performance Shares
represent, may not be assigned, transferred, or otherwise encumbered or disposed
of by the Participant.
     4. Release of Performance Shares from Restrictions.
          (a) Subject to the provisions of paragraph (e) of this Section 4, the
Restrictions shall cease to apply to the Performance Shares granted under this
Agreement, or the Performance Shares shall

 



--------------------------------------------------------------------------------



 



be forfeited, on the Vesting / Forfeiture Date defined below, or shall vest in
their entirety upon the earlier occurrence of a Change of Control. Upon the
release of the Performance Shares from the Restrictions (except if receipt of
the Performance Shares is deferred as provided in Section 5), the Participant
shall be paid the value of his or her account in the form of Common Stock. No
fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then
the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.
          (b) The Committee, in its sole discretion, has established a target
performance goal based on the Company’s Return on Invested Capital (“ROIC
Target”), which will be measured annually over a three (3) year “performance
period” commencing on [Date] through [Date]. The ROIC Target or the Performance
Shares award may be adjusted by the Committee from time to time, in its sole
discretion, to the extent necessary in order to reflect a change in corporate
capitalization, such as a stock split or dividend, or a corporate transaction,
such as any merger, consolidation, separation (including a spinoff or other
distribution of stock or property by the Company), reorganization, or any
partial or complete liquidation by the Company, as provided by Sections 10(b) or
10(c) of the Plan, asset write-downs, litigation or claim judgments or
settlements, effects of changes in U.S. tax laws, generally accepted accounting
principles or other laws or provisions affecting the Company’s reported
financial results, extraordinary, unusual or non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, foreign
exchange gains and losses, exchange rate effects, as applicable, for non-U.S.
dollar denominated net sales and operating earnings, the effects of any
statutory adjustments to corporate tax rates; provided, however, that to the
extent that any such inclusions or exclusions affect awards to “covered
employees” (as such term is defined in Section 162(m) of the Code), they shall
be prescribed in a manner that strives to meet the requirements of Section
162(m) of the Code.
Based on the Company’s level of achievement of the ROIC Target, the Restrictions
shall cease to apply to the Performance Shares or the Performance Shares shall
be forfeited, according to the following matrix:
Vesting of Performance Shares based on Achievement of ROIC Targets

                          Percent of             Performance             Shares
Released             from Restrictions             or Forfeited Based    
Performance       on Achievement of   Vesting / Forfeiture Period   ROIC Target
  ROIC Target   Date
(“Fiscal Year [YEAR]”)
  Greater than or equal to Fiscal Year [YEAR] ROIC Target (X.X%) = vest     25 %
  First day after Company files its Form 10-K for
 
              Fiscal Year [YEAR]
 
  Less than Fiscal Year [YEAR] ROIC Target (X.X%) = forfeiture            
 
               
(“Fiscal Year [YEAR]”)
  Greater than or equal to Fiscal Year [YEAR] ROIC Target (X.X%) = vest     25 %
  First day after Company files its Form 10-K for

2



--------------------------------------------------------------------------------



 



                          Percent of             Performance             Shares
Released             from Restrictions             or Forfeited Based    
Performance       on Achievement of   Vesting / Forfeiture Period   ROIC Target
  ROIC Target   Date
 
              Fiscal Year [YEAR]
 
  Less than Fiscal Year [YEAR] ROIC Target (X.X %) = forfeiture            
 
               
(“Fiscal Year [YEAR]”)
  Greater than or equal to Fiscal Year [YEAR] ROIC Target (X.X %) = vest     50
%   First day after Company files its Form 10-K for
Fiscal Year [YEAR]
 
               
 
  Less than Fiscal Year [YEAR] ROIC Target (X.X %) = forfeiture            

The Committee shall have sole discretion to determine whether the ROIC Target
has been achieved and whether the Restrictions shall be released from any or all
of the Performance Shares. The Committee’s determinations pursuant to the
exercise of discretion with respect to all matters described in this paragraph
shall be final and binding on the Participant.
          (c) The vesting of the Performance Shares, if any, shall be
accelerated to include cumulatively the next level(s) of vesting commensurate
with the level of ROIC Target achieved. For example, if the Company’s Fiscal
Year [2009] ROIC Target is achieved or surpassed in Fiscal Year [2007], then
100% vesting of all Performance Shares would occur on the first day after the
Company files its Form 10-K for Fiscal Year [2007], subject to the provisions of
paragraph (e) of this Section 4. Likewise, if the Company’s Fiscal Year [2007]
ROIC Target is not achieved, then 25% of the Performance Shares shall be
permanently forfeited, even if the Company achieves or exceeds its ROIC Target
in a subsequent performance period.
          (d) Upon the termination of the Participant’s employment by reason of
Disability or death, the Performance Shares held by such Participant or his or
her designated beneficiary (as applicable) shall continue to vest at the time
and in the amounts (if any) set forth pursuant to paragraph (a) of this
Section 4, and Common Stock that is distributed on account of Performance Shares
that become vested (if any) shall be distributed to the Participant or his or
her designated beneficiary (as applicable) subject to Section 6, below.
          (e) Upon the termination of the Participant’s employment by reason of
Retirement, the Performance Shares that remain subject to the Restrictions shall
cease to apply on a pro-rata basis pursuant to the Company’s pro-rata vesting
policy in effect at the time of Retirement ; provided further, that in the case
of Retirement, the maximum number of Performance Shares that may vest shall be
that number, if any, that would have vested on the next Vesting/Forfeiture Date
set forth in Section 4(b) above following the Participant’s Retirement on the
basis of the degree to which the ROIC Target has been achieved.
          (f) Upon the termination of the Participant’s employment for any
reason other than Disability, death or Retirement, Performance Shares that
remain subject to the Restrictions at such time

3



--------------------------------------------------------------------------------



 



shall be forfeited by the Participant to the Company; provided that, for
Participants (i) covered under the Executive Severance Policy or (ii) who are
parties to an employment agreement with the Company or a Subsidiary of the
Company, in the case of termination of employment without Cause or resignation
for Good Reason (as defined in the Executive Severance Policy or employment
agreement, as applicable), these Performance Shares will be treated under such
policy or employment agreement; provided further, that in the case of either
(i) or (ii) above, the maximum number of Performance Shares that may vest shall
be that number, if any, that would have vested on the next Vesting/Forfeiture
Date set forth in Section 4(b) above following such termination on the basis of
the degree to which the ROIC Target has been achieved.
     5. Deferral. The Committee has the right to determine, in its sole
discretion, whether and in what manner Participants shall be permitted to elect
to defer the receipt of a distribution of Common Stock in respect of the
Performance Shares under a deferral plan of the Company, in which case, after
the Restrictions are released, the Performance Shares would remain as stock
equivalent units in the Participant’s account. Stock equivalent units held in
the Participant’s account pursuant to this Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued. At the end of the deferral period, all
stock equivalent units will be converted and distributed to the Participant in
the form of Common Stock. No fractional shares of Common Stock will be issued.
If the calculation of the number of shares of Common Stock to be issued results
in fractional shares, then the number of shares of Common Stock will be rounded
up to the nearest whole share of Common Stock.
     6. Designation of Beneficiary. The Participant may designate a beneficiary
or beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, unvested Performance Shares or Common Stock that is
distributed on account of Performance Shares that become vested following the
Participant’s death shall be transferred. A Participant shall designate his or
her beneficiary by executing the “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and returning it to the Corporate
Secretary. Any form so submitted shall replace, in respect of all grants or
awards made to the Participant under the Plan, any previous version of the same
form the Participant may have submitted to the Corporate Secretary. A
Participant shall have the right to change his or her beneficiary from time to
time by executing a subsequent “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and otherwise complying with the terms of
such form and the Committee’s rules and procedures, as in effect from time to
time. The Committee shall be entitled to rely on the last “2002 Stock Incentive
Plan Beneficiary Designation and Spousal Consent Form” submitted by the
Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, unvested
Performance Shares or Common Stock that is distributed on account of Performance
Shares that become vested following the Participant’s death will be transferred
to the Participant’s surviving spouse, or if none, to the Participant’s estate.
If the Committee has any doubt as to the proper beneficiary, the Committee shall
have the right, exercisable in its sole discretion, to withhold such payments
until this matter is resolved to the Committee’s satisfaction.
     7. Taxes. The Company may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any Performance Shares or the distribution of Common
Stock on account of the vesting of any Performance Shares, including, but not
limited to, withholding shares of Common Stock granted under this Agreement
equal in value to such withholding taxes, deducting the amount of such
withholding taxes from any other amount then or thereafter payable to the
Participant, or requiring the Participant or the beneficiary or legal
representative of the Participant to pay in cash to the Company the amount
required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.

4



--------------------------------------------------------------------------------



 



     8. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.
     9. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Corporate Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or
at such other address as the Company may hereafter designate in writing.
     10. Other Benefits. The benefits provided to the Participant pursuant to
this Agreement are in addition to any other benefits available to such
Participant under any other plan or program of the Company. The Agreement shall
supplement and shall not supersede, modify, or amend any other such plan or
program except as may otherwise be expressly provided.
     11. Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.
     13. Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
     14. Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
     15. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     16. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:
          (a) “Restrictions” means those restrictions on the Performance Shares
set forth in Section 3.
          (b) “Return on Invested Capital” means net operating profit after tax
(income from continuing operations (adjusted for integration costs and expenses)
before income taxes, plus interest expense, plus amortization, less taxes
calculated at the annual effective tax rate) divided by average invested capital
(total assets less cash less assets of discontinued operations less deferred tax
assets less accounts payable and accrued expenses less other non-current
liabilities) measured at the end of the fiscal year.

5



--------------------------------------------------------------------------------



 



     
DEL MONTE FOODS COMPANY
  PARTICIPANT

         
By:
       
 
       
Title:
  Vice President, Human Resources   EMPLOYEE NAME

6